Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s amendment filed on September 6, 2022. Claims 1 and 14 have been amended. Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,191,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by the claims of the aforementioned patent.
Instant application 17/506,609
Patent No.: US 11,191,135
Claim 1: A horticulture grow light comprising: a first plurality of white light emitting diodes (LEDs) having a first color temperature; a second plurality of white LEDs having a second color temperature, the second color temperature being different from the first color temperature; and a single driver configured to supply a variable current to the first plurality of white LEDs and the second plurality of white LEDs to provide an overall spectral composition, wherein the overall spectral composition of radiant energy collectively emitted at a same time by the first plurality of white LEDs and the second plurality of white LEDs has a first-highest peak wavelength in a range from 400 nm to 510 nm and a second-highest peak wavelength in a range from 560 nm to 780 nm, and wherein, when the first-highest peak wavelength has a relative spectral value of 1, an entire wavelength range between the first-highest peak wavelength and the second- highest peak wavelength has a relative spectral value of at least 0.2.
Claim 1: A horticulture grow light comprising: a first plurality of white light emitting diodes (LEDs) having a first color temperature; a second plurality of white LEDs having a second color temperature, the second color temperature being different from the first color temperature; and a driver configured to provide a first current to the first plurality of white [[of]] LEDs and a second current to the second plurality of white LEDs, wherein, in a first mode, an overall spectral composition of radiant energy collectively emitted at a same time by the first plurality of white LEDs and the second plurality of white LEDs has a first-highest peak wavelength in a range from 400 nm to 510 nm and a second-highest peak wavelength in a range from 560 nm to 780 nm, and wherein the driver is configured to vary the first current and the second current to vary the first-highest peak wavelength and the second-highest peak wavelength.
Claim 2: The horticulture grow light of claim 1, wherein, when the first- highest peak wavelength has a relative spectral value of 1, an entire wavelength range between the first-highest peak wavelength and the second-highest peak wavelength has a relative spectral value of at least 0.2.
Claim 14: A horticulture grow light comprising a plurality of light engines, each of the light engines comprising: a first plurality of white light emitting diodes (LEDs) having a first color temperature; a second plurality of white LEDs having a second color temperature, the second color temperature being different from the first color temperature; and a single driver configured to supply a current to the first plurality of white LEDs and the second plurality of white LEDs to provide an overall spectral composition, wherein the overall spectral composition of radiant energy collectively emitted at a same time by the first plurality of white LEDs and the second plurality of white LEDs has a first-highest peak wavelength in a range from 400 nm to 510 nm and a second-highest peak wavelength in a range from 560 nm to 780 nm.
Claim 19: A horticulture grow light comprising: a housing; a DC power circuit comprising: a single DC power driver; a first plurality of white light emitting diodes (LEDs) having a first color temperature; and a second plurality of white LEDs having a second color temperature, the second color temperature being different from the first color temperature, wherein the single DC power driver is electrically connected to the first plurality of white LEDs and the second plurality of white LEDs, and wherein the first plurality of white LEDs and the second plurality of white LEDs are electrically connected to each other.
Claim 15: A horticulture grow light comprising a plurality of light engines, each of the light engines comprises: a first plurality of white light emitting diodes (LEDs) having a first color temperature; a second plurality of white LEDs having a second color temperature, the second color temperature being different from the first color temperature; and a driver configured to provide a first current to the first plurality of white [[of]] LEDs and a second current to the second plurality of white LEDs, wherein, in a first mode, an overall spectral composition of radiant energy collectively emitted at a same time by the first plurality of white LEDs and the second plurality of white LEDs has a first-highest peak wavelength in a range from 400 nm to 510 nm and a second-highest peak wavelength in a range from 560 nm to 780 nm, and wherein the driver is configured to vary the first current and the second current to vary the first-highest peak wavelength and the second-highest peak wavelength.



Response to Arguments
Applicant’s arguments, filed on September 6, 2022, with respect to claims 1, 14 and 19 have been fully considered and are persuasive.  The 103 rejection of claim 19 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844